Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4- 8 are rejected under 35 U.S.C. 103 as being obvious over Pillow et al, (WO 2017/201449 Al, of record), hereinafter Pillow, in view of Graaf et al (De Graaf, Albert J., et al. Bioconjugate chemistry 20.7 (2009): 1281-1295, of record), hereinafter Graaf.  
Pillow teaches an antibody-PROTAC conjugate having the structural formula Ab—(L1—D)p, where D is a PROTAC having the structure E3LB—L2 —PB; E3LB is an E3 ubiquitin ligase binding group covalently bound to L2; L2 is a linker covalently bound to E3LB and PB; PB is a 2; L2 bound to E3LB and PB correspond to L1; E3LB corresponds to B; and PB corresponds to A of the instantly claimed invention. The antibody is a monoclonal antibody or variant thereof (Page 5, Ln. 4 – 8). The E3 ubiquitin ligase can be cereblon, XIAP, VHL, or MDM2 (Page 137, Ln. 10 and Claims 3, 4, and 5); PB is a transcription factor such as FOXO1 or E2F (Page 124, Ln. 12 – 23 and Page 125, Ln. 1- 14); and the antibody is trastuzumab (see Anti-HER2 Antibodies section, Page 72, in particular Ln. 1-9). Pillow also teaches pharmaceutical compositions comprising the antibody-PROTAC conjugates (Page 2, Ln. 26 – 27 and Formulations section, Pages 159 - 162). 
Pillow further teaches that the linker can be designed and connected to E3LB and PB to minimize, eliminate, or neutralize any impact its presence might have on the binding of E3LB and PB to their respective binding partners (Page 132, Ln. 1-3). 
Pillow does not teach that the L1 linker (in this case, bound to the antibody) is joined to the L2 linker of the PROTAC construct. 
However, Graaf teaches that most protein cross-linking chemistries make use of the functional groups present on naturally occurring amino acids, such as lysine residues which contain primary amines or cysteine residues which contain thiol groups. Yet cysteine is commonly found in catalytic centers of proteins or involved in the formation of disulfide bridges; and cross-linking to lysine residues is not site-specific due to the abundance of this amino acid within proteins. Consequently, conjugations at undesired or critical sites within the protein may induce 
It would have been obvious to one of ordinary skill in the art to join L1 to L2 in an antibody-PROTAC conjugate rather than to either the E3 ubiquitin ligase or target protein. One of ordinary skill in the art would have been motivated to do so because bioconjugation reactions can result in loss of structural integrity and functionality of proteins due to non-specific cross-linking of amino acids at undesired or critical sites within the protein. The linker in the PROTAC construct is not only accessible but a good point of attachment for the linker-Ab as conjugation to the linker would not further impact the structure/function of the ubiquitin ligase or target protein. Therefore, one of ordinary skill in the art would expect that joining L1 to L2 in an antibody-PROTAC conjugate would prevent loss of structure and/or function of either the E3 ubiquitin ligase or target protein of the PROTAC. 
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that the embodiments of the instantly claimed invention related to branched antibody-PROTAC conjugates (APCs) in contrast to the purportedly linear APCs disclosed by Pillow et al. Further, applicant states that branched APCs have several advantages over linear APCs; specifically, the branched format having the attachment between the two linkers prevents structural modification to either the target ligand (A) and E3 ubiquitin ligase (B). In addition, the branched APCs exhibit superior druggability and ease of synthesis compared to linear APCs ad is demonstrated by Comparative Example A provided in the Affidavit mailed 11/05/2021. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The declaration of Wei-Ting Sun has been considered and provides data that a branched antibody PROTAC conjugate of the claimed invention was significantly more effective in inducing degradation of the target protein BRD4 in a HER2 positive cell line as compared to a linear antibody PROTAC conjugate (as shown in Example A) disclosed by Pillow et al. (see Figure 4 on Page 5 of the Affidavit/Declaration). However, the rejection of record is not based upon the teachings of Pillow et al. alone and indicates why artisans would have been motivated to modify the structures disclosed by Pillow et al. to have a branched format as set forth in the instant claims.   As stated earlier, Pillow et al. teaches that the linker can be designed and connected to E3LB and PB to minimize, eliminate, or neutralize any impact its presence might have on the binding of E3LB and PB to their respective binding partners. Although Pillow does not explicitly state that the linkers can be attached to each other in order to prevent impacting the binding of E3LB or PB to their targets, Graaf teaches that conjugations at undesired or critical sites .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644